Citation Nr: 1203664	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to February 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In February 2011, the Veteran testified during a videoconference hearing held at the RO before the undersigned.  A transcript of the proceeding is of record.  Following the hearing, the Veteran submitted additional evidence accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review of such evidence.  

During the hearing the Veteran indicated that he received "nerve medicine" to treat psychiatric symptoms that he alleged were secondary to his service-connected ulcer disability.  (See Transcript at 2.)  Indeed, a June 2010 VA treatment record documents his request for "something for "nerves"" as secondary to his service-connected ulcer disability.  While it is unclear if the Veteran was prescribed medication for a psychiatric disorder, the issue of entitlement to service connection for a psychiatric disorder as secondary to service-connected duodenal ulcer is reasonably raised by record.  As such issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ) it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected duodenal ulcer does not produce anemia, weight loss or recurrent incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in August 2009 that satisfied the duty to notify provisions under the VCAA.  In the letter, the RO advised the Veteran of the types of evidence that he needed to send to VA in order to substantiate the claim, as well as the types of evidence VA would assist in obtaining.  Specifically, he was advised to present evidence showing that his service-connected duodenal ulcer disability had worsened in severity.  He was informed of the responsibility to identify, or to submit evidence directly to VA.  He was advised that the RO would obtain any VA records or other identified medical treatment records.  Furthermore, the RO specifically requested that the Veteran provide it with or identify any other additional evidence that could help substantiate the claim, including complete authorizations to obtain VA and private medical evidence.  Finally, the letter advised the Veteran of the evidence it had received in connection with the claim.   

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified outpatient treatment records through the VA.  VA obtained those records and they are associated with the Veteran's claims file.  In addition, the Veteran provided pertinent testimony during the hearing before the undersigned.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided a VA examination in September 2009.  

Concerning the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examination reflects that the examiner reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  The examiner recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

Moreover, while the Veteran alleged that his symptoms worsened since the 2009 VA examination, he did not describe symptoms that are detailed in the pertinent rating criteria.  Moreover, the objective evidence obtained since the 2009 VA examination does not show that the symptoms of the service-connected disability approximate the criteria for the next higher rating.  Hence, a more contemporaneous VA examination is not required.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

II.  Analysis

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from service-connected disability.  They are primarily determined by comparing clinical findings with the criteria set forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

VA also has the duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App 589 (1991).  These regulations include 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition.  The provisions of 38 C.F.R. § 4.2 require that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  

The Schedule for Rating Disabilities provides the following criteria for evaluating disability due to duodenal ulcer.  

Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health is rated as 60 percent disabling.  

Moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is rated as 40 percent disabling. 

Moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations is rated as 20 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).

The record reflects that service connection for a duodenal ulcer was granted by way of an October 1971 rating decision.  An initial 10 percent rating was assigned.  Since February 1991, a 20 percent disability rating has been in effect.  

The current claim was initiated in August 2009.  

The Board has reviewed the evidence of record but finds that while the evidence supports a 20 percent rating, a rating in excess of 20 percent is not warranted.  

VA outpatient treatment records reflect that the Veteran takes several medications for control of his duodenal ulcer.  A June 2009 VA hospital record noted that while the Veteran had current complaints of nausea and diarrhea, his pain and reflux were well controlled by medication.  They do reveal high gastrin levels.  However, while elevated gastrin levels could be accompanied by pernicious anemia, imaging and secretin tests did not reveal the presence of gastrinoma.  Blood test results did not reveal anemia.  

Similarly, on VA examination in September 2009, there were reports of stomach pain.  There was no history, however, of any current nausea, vomiting, or diarrhea.  Moreover, while the examiner described periods of incapacitation, averaging two hours a day, such is not the equivalent of recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  Additionally, there were no findings of anemia, significant weight loss, or malnutrition.  

Treatment records in 2009 and 2010 show continuing treatment for duodenal ulcer disability manifested primarily by stomach pain and treated with prescribed medication.  Significantly, they do not reveal evidence of anemia, weight loss, or incapacitating episodes averaging 10 days or more.  For instance, during VA treatment in May 2010, his weight was 183 pounds, in June 2010, he weighed 185 pounds, in September 2010, he weighed 184 pounds, and in January 2011, he weighed 181 pounds.  In addition, during the hearing in February 2011, the Veteran denied having any significant weight loss.  

The Board has also considered the Veteran's lay testimony provided during the February 2011 hearing.  Therein, the Veteran described his concerns regarding high gastrin levels.  He also reported symptoms involving stomach pain, dizziness and weakness, but did not describe any anemia.  Moreover, while he generally discussed difficulty performing certain tasks around the home, he denied any incapacitating episodes where he would be limited to his house.  As such, even accepting the Veteran's statements as credible, this evidence does not support an evaluation greater than a 20 percent under Diagnostic Code 7305.  

Other diagnostic codes pertaining to the stomach and gastrointestinal tract have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic Code 7308 evaluates based on episodes of epigastric distress with characteristic circulatory symptoms or manifestations to include diarrhea or weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2010).  However, this Diagnostic Code is intended to rate residuals of gastrectomy (partial or total stomach removal), and the evidence does not reflect that the Veteran has undergone this procedure.  Accordingly, Diagnostic Code 7308 is not applicable.  In addition, there is no competent medical evidence showing adhesions of the peritoneum, a gastrojejunal ulcer or hypertrophic gastritis.  Hence, increased ratings are not warranted under Diagnostic Codes 7301, 7306, or 7307.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



III.  Extraschedular Consideration

Consideration has also been given regarding whether the assigned schedular rating are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that the schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected gastrointestinal disability, but the weight of the lay and medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  

ORDER

Entitlement to a rating in excess of 20 percent for duodenal ulcer is denied.  

____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


